Case 19-17930 Doc 34 Filed 07/29/19 Page 1 of 1

Cont (F-11730

 

 

 

 

 

 

 

i tees -_ find
U.S. BARARUS Certificate Number: 13858-MD-CC-033173761

 

 

DISTRICT 0;
BALTI

 

UMITATONC A 0A

13858-MD-CC-033173761

CERTIFICATE OF COUNSELING

I CERTIFY that on July 29, 2019, at 2:00 o'clock PM EDT, Paris Crosby received
from MoneySharp Credit Counseling Inc., an agency approved pursuant to 11
U.S.C. 111 to provide credit counseling in the District of Maryland, an individual
[or group] briefing that complied with the provisions of 11 U.S.C. 109(h) and
111.

A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by internet.

Date: July 29, 2019 By: /s/Victor Reyes
Name: Victor Reyes

Title: Counselor

* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).

 

 

 

 

 

 

 
